Citation Nr: 0911198	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-02 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as secondary to one or more of the Veteran's service-
connected disabilities of tinnitus, sinusitis, bilateral 
hearing loss, and a right ear tympanic membrane injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

In February 2009 the appellant testified before the 
undersigned at the local RO.  A transcript of that hearing is 
of record.

The Board notes that the RO has only considered whether the 
Veteran has a sleep disorder related to service, and whether 
he has a sleep disorder secondary to service-connected 
tinnitus.  The Veteran has also claimed service connection 
for a sleep disorder as secondary to one or more of his other 
service-connected disabilities of sinusitis, bilateral 
hearing loss, and a right ear tympanic membrane injury.  The 
Board has incorporated these additionally raised theories of 
entitlement into the issue currently on appeal.  See Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006) (stating that while 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
a sleep disorder, to include as secondary to one or more of 
his service-connected disabilities of tinnitus, sinusitis, 
bilateral hearing loss, and a right ear tympanic membrane 
injury.  See, e.g., August 2004 Informal Claim; December 2005 
Veteran's Statement; February 2009 BVA Hearing Transcript 
(Tr.) at 3.  

The claims file contains an August 2004 report from A.S.W., 
M.D., that reflects that the Veteran was seen for complaints 
of a "longstanding history of ringing in both ears."  It 
was noted the Veteran also had problems with hearing loss, 
sinusitis, and recurring ear infections.  He was prescribed 
Nortriptyline "to help with sleep and also help reduce the 
perception of the tinnitus somewhat."  The Board finds this 
action suggestive of a relationship between the Veteran's 
service connected tinnitus and his problems with sleep.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  





The Board finds that the Veteran should be afforded a VA 
examination in this instance, as the private medical records 
contain some indication that the Veteran has a sleep disorder 
that may be associated with a presently service-connected 
disability, but are not sufficient to allow a decision on the 
Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Although the Veteran has been afforded VA 
examinations in September 2008, neither of these examinations 
commented on the issue of service connection for a sleep 
disorder, to include as secondary to the Veteran's presently 
service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided a VA 
examination with the appropriate 
specialist for the purpose of obtaining a 
diagnosis with regard to any current sleep 
disorder that is demonstrated, as well as 
a medical nexus opinion with regard to the 
etiology of that diagnosis, if any.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
better) that:

a) Any diagnosis of a current sleep 
disorder was caused or aggravated by one 
or more of the Veteran's presently 
service-connected disabilities of 
tinnitus, sinusitis, bilateral hearing 
loss, and a right ear tympanic membrane 
injury.

b) If it is determined that aggravation 
beyond the natural progress of any 
diagnosed sleep disorder exists, the 
examiner should be asked to identify the 
baseline level of severity of the symptoms 
prior to aggravation and the level of 
severity of symptoms due to service 
connected aggravation.

c) If no such relationship between any 
diagnosed sleep disorder and the Veteran's 
presently service-connected disabilities 
is found, the examiner should opine as to 
whether any diagnosed sleep disorder is 
related to the Veteran's military service 
or any event that occurred therein.

The claims file must be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The clinician is 
requested to provide a complete rationale 
for his or her opinions as a matter of 
medical probability based on his or her 
clinical experience, and established 
medical principles.  The RO shall include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the Veteran's most recent address 
of record.

2.  Thereafter, the RO shall readjudicate 
the Veteran's claim.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and should be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

